Citation Nr: 9916150	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 1996 the Board remanded the case to the RO for 
additional development.


REMAND

Review of the record reflects that in a June 1995 VA Form 9 
the veteran requested a personal hearing before a Board 
Member.  The record reflects that a December 1995 VA report 
noted the audio tape recording of the veteran's September 26, 
1995, personal hearing could not be located.  

In April 1999 the Board requested the veteran clarify whether 
he wished to attend another personal hearing.  It was noted 
that if he did not respond within 30 days his case would be 
remanded to schedule a hearing.  The subsequent record does 
not reflect that the veteran has responded to this 
correspondence or that he has expressed a desire to cancel 
his request for a Board Hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  The veteran should be 
asked to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







